Name: 2007/431/EC: Council Decision of 7 June 2007 authorising Member States to ratify, in the interests of the European Community, the Maritime Labour Convention, 2006, of the International Labour Organisation
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  economic geography;  international affairs;  United Nations;  organisation of work and working conditions;  labour law and labour relations
 Date Published: 2007-06-22

 22.6.2007 EN Official Journal of the European Union L 161/63 COUNCIL DECISION of 7 June 2007 authorising Member States to ratify, in the interests of the European Community, the Maritime Labour Convention, 2006, of the International Labour Organisation (2007/431/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 42 in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Maritime Labour Convention, 2006, of the International Labour Organisation (hereinafter referred to as the Convention and the ILO, respectively) was adopted on 7 February 2006 by the maritime session of the International Labour Conference of the ILO convened in Geneva. (2) The Convention brings a major input in the shipping sector at international level in promoting decent living and working conditions for seafarers and fairer competition conditions for operators and shipowners and it is therefore desirable that its provisions should be applied as soon as possible. (3) The Convention lays the foundations for an international maritime labour code by setting minimum labour standards. (4) The Community seeks to achieve the establishment of a level playing field in the maritime industry. (5) Article 19, paragraph eight of the ILO Constitution states that in no case, shall the adoption of any Convention or Recommendation by the Conference, or the ratification of any Convention by any Member, be deemed to affect any law, award, custom or agreement which ensures more favourable conditions to the workers concerned than those provided for in the Convention or Recommendation. (6) Some provisions of the Convention fall within the Communitys exclusive competence as regards the coordination of social security schemes. (7) The Community cannot ratify the Convention, as only states can be parties thereto. (8) The Council should therefore authorise the Member States which are bound by the Community rules on the coordination of social security schemes based on Article 42 of the Treaty to ratify the Convention in the interests of the Community, under the conditions laid down in this Decision, HAS ADOPTED THIS DECISION: Article 1 Member States are hereby authorised to ratify, for the parts falling under Community competence, the Maritime Labour Convention, 2006, of the International Labour Organisation, adopted on 7 February 2006. Article 2 Member States should make efforts to take the necessary steps to deposit their instruments of ratification of the Convention with the Director-General of the International Labour Office as soon as possible, preferably before 31 December 2010. The Council will review the progress of the ratification before January 2010. Article 3 This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community. Done at Luxembourg, 7 June 2007. For the Council The President M. GLOS (1) Opinion delivered on 14 March 2007 (not yet published in the Official Journal).